Title: 1760. Novr. 15th. Sat.
From: Adams, John
To: 


       Spent last Evening at Coll. Quincys, with Coll. Lincoln. Several Instances were mentioned, when the Independency and Superiority of the Law in general over particular Departments of officers, civil and military, has been asserted and maintained, by the Judges, at Home. Ld. Cokes Resolution in the Case of —— in oposition to the opinion, and even to the orders, and passionate Threatnings of the King. Ld. Holts refusal to give the House of Lords his Reasons, for his Judgment in the Case of —— in an extra judicial Manner, i.e. without being legally and constitutionally called before them by a Rit Writ of Error, Certiorari, or false Judgment. And Chief Justice Wills’s resolute spirited assertion of the Rits Rights of common Law in opposition to the Court Martial against the Intercession of powerful Friends, and even of the Ministry if not the King himself.
      